            Case 1:19-cr-03113-JB Document 557 Filed 09/15/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                            Cause No.       19-CR-3113-JB

ROBERT PADILLA, et al.,

       Defendants.



              UNITED STATES’ UNOPPOSED MOTION FOR EXTENSION
             OF TIME TO RESPOND TO DEFENDANT ROBERT PADILLA’S
                  MOTION TO RECUSE AND CONTINUE HEARING

       The United States, by and through its undersigned counsel, hereby moves the Court for

an extension of time to respond to Defendant Robert Padilla’s Motion to Recuse (Doc. 546.).

Further, the United States requests a continuance of the current motion hearing set on September

21, 2021 to a later date.

       In support of this motion the undersigned states:

       1.      The Jury Trial of this matter is scheduled to begin on October 18, 2021.

       2.      On September 11, 2019, a grand jury returned a 19-count Indictment charging all 12

Defendants with conspiracy to commit distribution of controlled substances. See Indictment, Count 1

[Doc. 2]. Each Defendant is also charged in one or more of the other 18 counts. Id. at Counts 2-19.

       3.      A Scheduling Order was filed in this case on November 5, 2020. Doc. 288.

       4.      The Jury Trial of this matter is scheduled to begin on October 18, 2021.
            Case 1:19-cr-03113-JB Document 557 Filed 09/15/21 Page 2 of 3




       5.      On July 20, 2021, the Court filed a Notice and Order with attached Memorandum

Opinion and Order, which directed the parties to submit pleadings regarding the Court’s non-

recusal. Doc, 508.

       6.      Pursuant to the Court’s Notice and Order, Attorneys for the Government are

consulting with the Appellate Division to advise the Court on the Government’s position

regarding recusal.

       7.      Defendant Robert Padilla filed a Motion to Recuse. Doc. 546. To date, no other

defendant has joined in that motion.

       8.      A hearing on the Motion to Recuse has been scheduled for September 21, 2021.

       9.      Offers to resolve the case have been extended to defendants and all are involved

in plea negotiations. The United States would like to give defendants additional time to review

and/or accept the offers prior to fully litigating the relief sought in the motion.

       10.     Counsel for the Defendants set forth below concur with this request:

       Joe M. Romero on behalf of Defendant Robert Padilla;

       Megan Mitsunaga on behalf of Defendant Janaya Atencio;

       Gregory M. Acton on behalf of Ashley Romero;

       Michael V. Davis on behalf of Defendant Genevieve Atencio; and.

       Wayne Baker, on behalf of Johnathan Vigil.




                                                   2
          Case 1:19-cr-03113-JB Document 557 Filed 09/15/21 Page 3 of 3




       WHEREFORE, the United States respectfully requests that the Court grant an extension

of time for filing its Responses to Defendant Robert Padilla’s Motion to Recuse (Doc. 546) until

September 29, 2021, and to reschedule the hearing on the motion until after that date.



                                                    Respectfully submitted,

                                                    FRED J. FEDERICI
                                                    Acting United States Attorney

                                                    /s/ electronically filed September 15, 2021
                                                    ELAINE Y. RAMÍREZ
                                                    ROBERT I. GOLDARIS
                                                    Assistant United States Attorneys
                                                    P.O. Box 607
                                                    Albuquerque, NM 87103
                                                    (505) 346-7274


                                CERTIFICATE OF SERVICE

        I hereby certify that on September 15, 2021, I filed the foregoing document electronically
through the CM/ECF system. Pursuant to the CM/ECF Administrative Procedures Manual, §§
1(a), 7(b)(2), such filing is the equivalent of service on parties of record.


       /s/_________________
Elaine Y. Ramírez
Assistant United States Attorney




                                                3
